DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 12/02/2021 has been acknowledged and entered. Claims 2, 10 and 14 have been cancelled and new claims 21 and 22 have been added. 

	Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/02/2021, with respect to the claims have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
i) In claim 3, line 1, after “The substrate of claim”, delete ----2----.
ii) In claim 3, line 1, after “The substrate of claim”, insert --1--.
iii) In claim 4, line 1, after “The substrate of claim”, delete ----2----.
iv) In claim 4, line 1, after “The substrate of claim”, insert --1--.

Allowable Subject Matter
Claims 1, 3-9, 11-13 and 15-22 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9, 11-13 and 15-22 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a slot extending into an edge portion of the first support layer, the slot having a base that is the second conductive layer and a sidewall that is the first support layer, a continuous portion of the first conductive layer being on the edge portion of the first support layer, the base, and the sidewall; and a pillar extending from the continuous portion of the first conductive layer that is on the edge portion of the first support layer, through the first support layer, and to the second conductive layer", the limitations of base claim 9 including “a first support layer, the plurality of slots extending into edge portions of the first support layer, the first support layer forming sidewalls of the plurality of slots; a second conductive layer spaced from the first conductive layer by the first support layer, the second conductive layer forming bases of the plurality of slots, portions of the first conductive layer being on the edge portions of the first support layer, the sidewalls of the plurality of slots, and the bases of the plurality of slots; a plurality of pillars, each of the portions of the first conductive layer being spaced from the second conductive layer by a respective pillar of the plurality of pillars” and the limitations of base claim 15 including “a slot extending into an edge portion of the planar surface, the slot having a 

In example:
(i) Appelt et al. (U.S. Patent Pub. No. 2019/0363039) teaches a substrate, comprising: a plurality of slot structures positioned along a perimeter of the substrate, each of the plurality of slot structures including: a first conductive layer; a first support layer; a second conductive layer, the first support layer positioned between the first conductive layer and the second conductive layer; a second support layer; a third conductive layer on the second support layer, the second support layer positioned between the second conductive layer and the third conductive layer; and a slot extending into an edge portion of the first support layer, the slot having a base that is the second conductive layer and a sidewall that is the first support layer, a continuous portion of the first conductive layer being on the edge portion of the first support layer, the base and the sidewall; and a pillar extending from another portion of the first conductive layer through the first support layer and to the second conductive layer, but fails to specifically teach that the pillar specifically extends from the continuous portion Appelt is not formed directly adjacent to the slot structure such that it contacts the continuous portion of the first conductive layer that is formed on the edge portion of the first support layer, the base and the sidewall. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        January 4, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894